Opinión disidente del
Juez Asociado Señor Negrón García.
Para recuperar su libertad el hombre necesita, ante todo, re-cobrar una conciencia plena de la realidad. Saber, en otros tér *67minos, que derribados los tiranos, abandonadas las ideologías, conquistado el bienestar y la seguridad material, no es un hombre libre. Que a las tiranías visibles y concretas de antaño se han sustituido mil tiranías invisibles, a las cuales es preciso identificarlas y llamarlas a cada una por su nombre. Saber en definitiva, que la libertad debe ser entendida a la vez como verdad, como amor y como comprensión humana. (Enfasis suplido.) G. Uscatescu, Aventura de la Libertad, Madrid, Cen-tro de Estudios Constitucionales, 1966, pág. 113 y ss.
HH
Es inconstitucional la Ley Núm. 91 de 28 de julio de 1995 (16 L.P.R.A. sec. 1353) —enmendatoria de la Ley de Primarias Presidenciales Compulsorias, Ley Núm. 6 de 24 de septiembre de 1979 (16 L.P.R.A. see. 1321 et seq.)— que obliga a los partidos afiliados a los nacionales a celebrar unas primarias dirigidas a la reorganización interna para acogerse al uso de fondos públicos. Seguimos ante un diseño estatutario endeble y quebradizo, que induce a la con-fusión del elector y cuya intención, a todas luces, es —me-diante unos subterfugios hábilmente esquematizados— soslayar una verdad nunca contradicha: LOS PUERTO-RRIQUEÑOS NO TENEMOS DERECHO A VOTAR POR EL PRESIDENTE Y VICEPRESIDENTE DE ESTADOS UNIDOS.
La compraventa, entrega y eventual circulación de las listas electorales al Partido Demócrata afiliado para una reorganización interna, según autorizado por el Presidente de la Comisión Estatal de Elecciones, es una afrenta directa al derecho de intimidad de los miles de electores in-dependentistas que integran el Partido Independentista Puertorriqueño (en adelante P.I.P.), y que legítimamente se oponen a la celebración de las llamadas primarias de par-tidos afiliados nacionales. Además, infringe la Ley Electoral de Puerto Rico y el Reglamento Electoral, amén de que-brantar el principio de neutralidad en el cual se apuntala *68nuestra Constitución en materia de status (relación polí-tica con Estados Unidos).
Despojada de su etiqueta de “primaria”, el evento de re-organización interna, pautado para el próximo domingo 24 de septiembre de 1995, es sólo una antesala que persigue medir las fuerzas de los electores del Partido Nuevo Progre-sista (en adelante P.N.P.) frente al Partido Popular Demo-crático (en adelante P.P.D.), sobre sus candidatos oficiales al puesto de Comisionado Residente en Washington, el Ledo. Carlos Romero Barceló y la Sra. Celeste Benitez Rexach, respectivamente. Elaboremos.
HH b — i
Vulneraciones al derecho al voto; características y requisi-tos constitucionales, falacia de las primarias presidenciales
Por imperativo constitucional, el voto de todo elector debe ser universal, igual, directo, secreto y libre de coacción. Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1. Este mandato significa que
... ese voto, en última instancia, será ejercitado y tendrá real-mente un valor y eficacia en la elección [directa] de determina-dos candidatos a puestos públicos. Desprovisto de esa caracte-rística, ingrediente, consecuencia y valor, subsiste solamente como expresión privada, sin que le acompañe un efecto político-público fuera de las latitudes, jurisdicción o fronteras en que se desenvuelve el cuerpo político soberano.
El diseño constitucional electoral existente en Puerto Rico no lo autoriza. La Asamblea Legislativa no puede por fiat extender credenciales ni status de partido político a agrupaciones cuyos integrantes no tienen el derecho a votar por unas posiciones eje-cutivas a nivel federal en los Estados Unidos independiente-mente de la sabiduría o no de dicho fin. Tal actuación carece del elemento consustancial e imprescindible soberano del cual dimana un poder público de esta naturaleza. La Ley ... es un mecanismo extraconstitucional negativo de los axiomas antes apuntados.
Estas circunstancias ajuicio nuestro despojan el carácter pú-blico de la empresa y destruyen la validez y legalidad de la *69asignación y desembolso ... y el uso de facilidades y personal de la Comisión Estatal de Elecciones en tales elecciones. ... P.S.P. v. E.L.A., supra, págs. 623-624. (Énfasis en el original supri-mido y énfasis suplido.) P.I.P. v. C.E.E., 120 D.P.R. 580, 648-649 (1988), opinión disidente.
Por esta razón es evidente que un voto en la reorgani-zación interna obligatoria según la Ley Núm. 91, supra —como requisito previo para después acogerse al uso de fondos públicos— es un ejercicio fútil e ilusorio, pues no votamos en la elección directa de los candidatos a Presi-dente y Vicepresidente de Estados Unidos Ello revela la verdadera naturaleza engañosa de pretender movilizar a la ciudadanía para una reorganización que es simplemente “ ‘una actividad política descamada de facciones e institu-ciones sectarias que promuevan fines políticos tales como la Estadidad y desarrollos políticos del Estado Libre Aso-ciado, el patronazgo, favores y nombramientos desde las más altas esferas del Gobierno de Estados Unidos’ (En-fasis suprimido.) P.I.P. v. C.E.E., supra, págs. 633-634, opi-nión disidente.
En su reducto final, presenciamos de nuevo la degene-ración de los más elevados postulados y principios de una verdadera democracia, suplantados por la erada práctica de la PARTIDOCRACIA; a saber, el poder y la supremacía de los partidos mayoritarios del entorno político (P.N.P. y P.P.D.) sobre las estructuras institucionales del Gobierno.
Como reconoció el Ledo. Miguel A. Hernández Agosto —actual Presidente del Partido Demócrata afiliado— al discutirse la legislación que nos ocupa, “[s]abemos que la política nacional en Puerto Rico se reduce a dos partidos locales, como cuestión práctica al Partido Nuevo Progre-sista y al Partido Popular Democrático”. Apéndice de Ape-lación, pág. 61.
... [L]os partidos políticos afiliados están siendo controlados y dirigidos —además de necesaria y sustancialmente nutridos— por los dirigentes y los electores miembros de los partidos que ostentan o han tenido las riendas del Gobierno y controlado la *70mayoría en la Asamblea Legislativa y el Poder Ejecutivo. ... [L]a radiografía de la estructura y miembros de los partidos políticos afiliados concluyentemente demuestra que son unos alter ego —por así decirlo, un espejo— de los dos partidos polí-ticos principales que controlan la mayoría representativa en las cámaras legislativas. Aunque la ley no le atribuye e intenta negar efectos plebiscitarios, ciertos candidatos presidenciales del Partido Republicano nacional y sus líderes, al igual que algunos de los aspirantes a dirigir el Partido Demócrata local, han reclamado y reiterado que la participación en ambas pri-marias es un paso hacia la estadidad federada. La conclusión es innegable. Los denominados partidos políticos afiliados son unos instrumentos de proselitismo político de los dos partidos mayoritarios P.N.P. y P.P.D., cuyos propósitos extraconstitucio-nales logran a través de las primarias. (Énfasis en el original suprimido y énfasis suplido.) P.I.P. v. C.E.E., supra, págs. 655-656.
La legislación que nos ocupa ignora que el derecho cons-titucional al voto, que tiene el elector puertorriqueño, de elegir los candidatos de su preferencia para regir los asun-tos insulares es dentro de la actual estructura política “con-venida” con Estados Unidos, cuyo andamiaje constitucio-nal, repetimos, proclama la neutralidad de nuestro Gobierno en materia de status. Así lo dispuso el Pueblo como Soberano. No se acordó, como parte del pacto, que los puertorriqueños votaran por el Presidente y Vicepresi-dente de Estados Unidos.(1) Cualquier diseño legislativo u *71organismo que tienda a proclamarlo así, se basa en una premisa falaz. Ninguna votación sobre reorganización in-terna o primarias podrá ser contabilizada para elegir al Presidente y Vicepresidente. Se trata de un esquema legis-lativo engañoso e inconstitucional.
h-i HH

Invasión al derecho de intimidad de los electores indepen-dentistas

Brindar de forma gratuita u onerosa una copia oficial de las listas electorales, atenta contra la prohibición expresa del Art. 1.008 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3016,(2) y es una afrenta directa al derecho constitucional a la intimidad de los miles de electores in-dependentistas que se oponen a la celebración de las pri-marias presidenciales en Puerto Rico.
El reclamo y la oposición a la entrega es comprensible ante la triste realidad histórica de la práctica deleznable de la Policía, bajo las administraciones del P.P.D. y P.N.P., de confeccionar y conservar indiscriminadamente unas lis-tas y carpetas de personas que no comulgaban con sus ideologías, específicamente los independentistas del país. Cf. Noriega v. Gobernador, 130 D.P.R. 919 (1992); Noriega v. Gobernador, 122 D.P.R. 650 (1988).
Primero, la única información adicional que no se pro-vee en las listas, y que está en el Registro Electoral, es el *72estado civil (nombre y apellidos del cónyuge), más una co-pia del acta de nacimiento.
Es errónea, pues, la conclusión mayoritaria de que las listas de electores contienen una información limitada y no sirven para identificar su afiliación política. Opinión del Tribunal, pág. 58. Contrario a ese aserto, tales listas de votantes informan su número de tarjeta electoral, nombre con apellidos paterno y materno, sexo, estatura, edad, lu-gar de nacimiento, nombre del padre y de la madre, y dirección permanente. En otras palabras, es una descripción exacta del elector en cuanto a su identidad, dirección, ori-gen familiar y demás circunstancias personales; informa-ción que difícilmente pueda con seriedad caracterizarse como limitada. De hecho, tratándose de las últimas listas depuradas por la Comisión Estatal de Elecciones al mes de julio, tenemos la situación de que se trata de información personal íntima del más reciente cuño, susceptible de ser utilizada para fines de encuestas ideológicas.
Segundo, la mayoría enfatiza el obvio "interés público del legislador al querer proteger esta información personal de cada elector prohibiendo la venta del Registro Electoral”. Opinión mayoritaria, pág. 58. Conocida la am-plitud de la información, ¿cómo pueden caracterizar de “lis-tado más sencillo”, y permitir la compraventa de esas lis-tas, por el mero hecho de no contener el estado civil del elector y el nombre de su cónyuge?(3) A buen observador, bastará un análisis de los apellidos, el nombre de los pro-genitores y la dirección impresos para detectar el paren-tesco entre los cónyuges e hijos; esto es, de todo el núcleo familiar.
Tercero, la opinión mayoritaria alude al contenido “limi-tado” de las listas que han de entregarse, soslayando que esta prohibición estatutaria, desde su inicio, considera las peticiones de inscripción —fuente original de toda la infor-*73mación personal y familiar contenida en las listas electora les— “documento privado”. Esta prohibición descansa en la ineludible realidad de que el ciudadano, al inscribirse —como requisito previo al ejercicio de su derecho al sufra-gio— suministra información íntima de carácter personal y familiar que entrega al Estado en la confianza de que la información vertida será utilizada únicamente para el pro-pósito de seleccionar funcionarios electivos dentro del Go-bierno del E.L.A.; no para otros intereses ajenos a éste. La Asamblea Legislativa, como tampoco este Tribunal, no puede alterar esa investidura de intimidad; menos, en de-trimento de los electores que componen el P.I.P.
Cuarto, la entrega del ciudadano de esta información privada al Estado para ese propósito restringido electoral genera un deber fiduciario de velar por que dicha informa-ción no sea utilizada por otras personas, salvo la Comisión Estatal de Elecciones y sus funcionarios. Coincidimos con el P.I.P. que su entrega para una reorganización interna “traiciona la confianza con que cada elector depositó su in-formación personal en manos de la C.E.E.”. Escrito de Ape-lación, pág. 10.
Quinto, la premisa en que la mayoría descansa es inco-rrecta; las listas de electores no “tienen amplísima distri-bución en el país”. Dichas listas sólo se proveen estricta-mente a los partidos principales que componen la Comisión Estatal de Elecciones y al Poder Judicial para la consecu-ción de intereses apremiantes de naturaleza pública que se proyectan sobre toda la ciudadanía —sin distinción de credos ideológicos partidistas— a saber, la ejecución de los derechos fundamentales del voto y del juicio por jurado. Difícilmente, la mayoría puede igualar ese acceso a las lis-tas con el interés exclusivo de esta reorganización.
Y sexto, la mayoría del Tribunal incide al implícita-mente “equiparar el sistema electoral de Puerto Rico y al poder judicial con el proceso de réorganización interna del Partido Demócrata, en el cual lo que se va a decidir si *74preside dicha organización la Prof. Celeste Benitez o el Ledo. Carlos Romero Barceló, [con lo que] subvierte el valor de los propósitos apremiantes que motivan facilitarle la lista a los partidos políticos y a los tribunales”. (Enfasis suplido.) Escrito de Apelación, pág. 11.
Toda organización política mantiene o debe mantener un registro de todos sus miembros; ante un proceso de re-organización interna, dicha lista es la que debe utilizarse. No es deber ni le corresponde a la Comisión Estatal de Elec-ciones ni al andamiaje electoral de los partidos políticos del país subsanar esa deficiencia.
Si algo revela esta situación es que la Asamblea Legis-lativa —con todas las enmiendas introducidas a la Ley de Primarias Presidenciales Compulsorias— no ha podido su-perar el hecho de que “realmente ha creado por ficción unos partidos adicionales que no existen como tal, pues sus miembros necesariamente salen de las filas de los partidos principales locales puertorriqueños”. P.I.P. v. E.L.A., 109 D.P.R. 403, 421 (1980).
Precisamente, de esa creación ficticia legislativa surge la alegada necesidad de entregar las listas que tiene la Comisión Estatal de Elecciones; la inexistencia bona fide en el país de los partidos demócratas y republicanos re-quiere que se nutra de los miembros de los partidos locales existentes (P.N.P. y P.P.D.).
IV

Asignación y uso inconstitucional de fondos públicos

Si bien la reciente Ley Núm. 91, supra, prohíbe la utili-zación de fondos públicos en el proceso de reorganización interna del Partido Demócrata afiliado al nacional, ello simplemente es una veda transitoria. De efectuarse dicha reorganización, ese partido será acreedor en su oportuni-dad a las asignaciones subsiguientes provenientes de fon-*75dos públicos. Como corolario, las llamadas compraventas de las listas electorales y de la tinta indeleble por la suma total de siete mil dólares ($7,000) es una falacia más; un anticipo que el partido hace y cuya inversión le será reem-bolsada con creces con la eventual erogación de fondos pú-blicos para las primarias de 7 de abril de 1996, una vez el Gobernador firme la Resolución Conjunta de la Cámara Núm. 2002 de 28 de febrero de 1995, que asigna siete mi-llones de dólares ($7,000,000) a la Comisión Estatal de Elecciones para las primarias presidenciales.
La relación inseparable entre la reorganización interna de ahora y las primarias subsiguientes sufragadas con fon-dos públicos es clara. Evaluado de manera integral el pre-sente esquema legislativo, vemos que es una forma indi-recta e inconstitucional más del RN.R y RRD. para continuar usando los fondos públicos en unas primarias, sin valor electoral real alguno. Convocar a la ciudadanía y pretender movilizarla como “electorado”, a través de los po-derosos medios de comunicación masiva, usándolos para realizar un simple sondeo de cuál de sus candidatos a Co-misionado Residente goza de mayor simpatía en este mo-mento, es una gran farsa.
El uso de fondos públicos bajo el espejismo de partidos nacionales —sea en reorganización interna o en prima-rias— tiene además el grave defecto constitucional de fa-vorecer económicamente a los dos (2) partidos puertorri-queños principales (P.N.P. y P.P.D.). Según expuesto, no podemos cerrar los ojos e ignorar que los ejecutivos del Partido Demócrata local tradicionalmente han sido los lí-deres del P.P.D., y los del Partido Republicano, del P.N.P. La posibilidad de que el P.N.P. acabe controlando ambos partidos —según se advierte de una lectura del debate le-gislativo— sólo hace más contundente esta realidad neta-mente partidista. Frente a ese supuesto, la negativa de los miembros del P.I.P. a participar en un proceso eleccionario que corresponde a Estados Unidos, más que evidente, es legítima.
*76Asignar fondos públicos para las próximas primarias es ayudar al P.N.P. y al P.P.D. a movilizar a sus miembros pocos meses antes de las elecciones generales.(4) Las cam-pañas primaristas de los partidos afiliados son meramente otro escenario para el forcejeo entre el P.P.D. y el P.N.P. por el electorado puertorriqueño, con miras a que su resultado influya en las elecciones generales subsiguientes.
En materia electoral, nuestra Constitución proclama la igualdad, para evitar las distorsiones que la ventaja econó-mica inevitablemente causa en el proceso político.(5) Exige paridad económica en toda legislación que asigne fondos públicos electorales, unos controles iguales del financia-miento de las campañas y límites a las contribuciones. Por tal razón, hemos sostenido la validez de los límites de las contribuciones que pueden hacer los ciudadanos y las per-sonas jurídicas para las arcas de los partidos. A su vez, el Estado provee fondos para las campañas, bajo un criterio de rigurosa igualdad.
*77El esquema de primarias beneficia directamente al P.P.D. y P.N.P., por el aumento a los límites de las contri-buciones individuales que pueden recibir a través de esos partidos alter ego.
Finalmente, no debemos olvidar que, aparte de favore-cer a uno u otro partido específico, el uso posterior de fon-dos para las primarias de los partidos nacionales tiene el efecto de fomentar una mayor integración entre Puerto Rico y Estados Unidos, lo que atenta contra la neutralidad en asuntos de “status” que apuntala nuestra Constitución.
Con vista a estas consideraciones, disentimos. Como re-medio judicial mínimo, la mayoría del Tribunal —a tono con la doctrina igualitaria y nuestro disenso expuestos en Berrios Martínez v. Gobernador I, 137 D.P.R. 191 (1994), debió concederle al P.I.P. un acceso proporcional de fondos públicos para que pudiese hacer campaña en contra de la participación de los puertorriqueños en la reorganización interna y el proceso primarista relacionado con los partidos nacionales.
— O —

(1) Reproducimos de nuestro disenso en P.I.P. v. C.E.E., 120 D.P.R. 580, 647-648 (1988):
“Por circunstancias particulares en la relación política prevaleciente, que no nos corresponde examinar, ni nuestra Constitución ni la de los Estados Unidos reconocen el derecho a que los electores de Puerto Rico voten por los candidatos a dichos cargos públicos. En otras palabras, no somos electores cualificados para votar con relación a dichos cargos ejecutivos federales. ¿Podría la Asamblea Legislativa [unilateralmente] otorgar dicha cualidad? Al presente nuestra fuente de poder polí-tico y público ‘emana del pueblo y se ejercerá con arreglo a su voluntad, dentro de los términos del convenio acordado entre el pueblo de Puerto Rico y los Estados Unidos de América.’ (Art. I, Sec. 1 Constitución). R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964).” (Énfasis suprimido.)
Pero, “el ejercicio de un elector de su preferencia presidencial en las primarias, bajo esta ley, no es otra cosa que el votar en una consulta de quien a su juicio, en última instancia, debe ser seleccionado para presidente. Es un voto que permanece en el umbral del proceso. Desde este prisma podemos concluir que todo proceso primarista que intenta reglar el ejercicio de un voto sobre puestos públicos en los *71cuales los electores no pueden constitucionalmente votar, es uno [sic] fallido, que según veremos, goza más bien de la característica de consulta o referéndum, para lo cual es menester proveer unas garantías especiales a los opositores. Puede exigirse responsabilidad, consecuencias y acatamiento a los resultados de los procesos elec-cionarios del país, referéndums o plebiscitos cuando éstos no son discriminatorios y se han caracterizado por condiciones de razonable igualdad no presentes en la ley que nos ocupa”. P.I.P. v. E.L.A., 109 D.P.R. 403, 425 (1980).


(2) Prohíbe que se suministre o se provea a persona alguna “copias del Registro Electoral o de las tarjetas de identificación electoral, papeletas, actas de escrutinio o de las hojas de cotejo oficiales que hayan de utilizarse en una elección”. 16 L.P.R.A. see. 3016.


(3) Excluimos el dato de ciudadanía, pues para figurar en las listas tiene que haberla acreditado por nacimiento o naturalización.


(4) Ya en P.I.P. v. E.L.A., supra, págs. 418-419, habíamos señalado que: “Como evento que involucra un segmento sustancial de la población, todo proceso de prima-ria genera una campaña publicitaria, directa e indirecta, remunerada y gratuita. El atractivo de los nombres y símbolos adoptados, las posiciones de los candidatos y los intercambios de ideas, encuentran cabida, expresión y eco en la prensa radial, escrita y televisada del país. La audiencia electoral aumenta. Las primarias, en su fase preparatoria y eleccionaria, producen entusiasmo entre los seguidores de los distin-tos candidatos y partidos políticos. Constituyen un medio efectivo de propaganda para mantener activa la agrupación política, y vivas las controversias de importancia. En ese sentido los estudiosos reconocen que toda primaria representa un vehículo positivo de proselitismo político para partidos y candidatos ganar adeptos a sus causas.” (Énfasis suplido.)


(5) En nuestro disenso en P.I.P. v. C.E.E., supra, págs. 643-644, señalamos que bajo la Constitución del Estado Libre Asociado “no existe un mandato mayoritario, expreso y previo que les obligue, producto de un referéndum, plebiscito o enmienda constitucional —en que se le haya dado la oportunidad de votar a favor o en contra a todos los electores capacitados del país— sobre la trascendental decisión de incorpo-rar al proceso eleccionario puertorriqueño ■ — financiado y pagado por todos sus con-tribuyentes— un reconocimiento a los trámites internos y gestiones de los partidos nacionales de Estados Unidos con miras a lograr alguna participación colectiva en la nominación de candidatos a presidente y vicepresidente. Ello vulnera el principio igualitario que sirve de fundamento y premisa elemental para sostener la legalidad de los desembolsos de unos fondos públicos. Esos fondos no están asequibles a todos en las urnas, en la lid electoral en que se miden, en igualdad de condiciones, las alternativas ideológicas o decisiones fundamentales que constituyen un cambio o una redefinición de las relaciones básicas entre Puerto Rico y Estados Unidos, según la Constitución.” (Énfasis en el original.)